Citation Nr: 0031068	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim with respect to whether the veteran's injuries 
sustained on May 13, 1978, were the result of his own willful 
misconduct for Department of Veterans Affairs (VA) purposes.  

2.  Whether there was clear and unmistakable error in a 
November 1979 Regional Office (RO) decision holding that the 
veteran's injuries sustained on May 13, 1978, were the result 
of his own willful misconduct for VA purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


REMAND

The veteran had active service from March 1962 to March 1966.

A November 1979 administrative decision found that the 
veteran's injuries sustained in an accident on May 13, 1978, 
were the result of his own willful misconduct.  The veteran 
was notified of this action by letter dated in November 1979.  
This letter advised him of his appellate rights.  Subsequent 
attempts were made by the veteran to reopen his claim.  The 
most recent denial was communicated to the veteran by letter 
dated in March 1989, which also informed the veteran of his 
appellate rights.  

In February 1998, the veteran's representative submitted a 
claim to the Veterans Benefits Administration (VBA) 
requesting an administrative review of the adverse 
determination regarding a finding of willful misconduct with 
respect to the injuries sustained on May 13, 1978.  A 
September 1998 letter from the VBA continued to deny the 
claim.  In response, the veteran's representative asserted in 
an October 1998 letter to the Director, Compensation and 
Pension Service, that a December 1979 letter from the 
veteran's congressman should be construed as a notice of 
disagreement with the November 1979 denial.  

An April 1999 letter from the VBA to the RO in North Little 
Rock, Arkansas, indicates that the veteran's representative 
had raised the issue of whether the December 1979 
correspondence from the veteran's congressman was a notice of 
disagreement.  The letter indicates that action should be 
taken to determine whether or not the December 1979 letter 
could be recognized as a notice of disagreement.  If so, a 
statement of the case should be issued.  If the 
correspondence could not be accepted as a notice of 
disagreement, then the representative's letter should be 
considered a notice of disagreement with the decision reached 
by the VBA based on a review of the veteran's claim.  

In July 1999, the RO issued a statement of the case.  When 
the veteran's representative submitted a written brief before 
the Board in June 2000, a copy of the October 1998 letter 
from the representative was attached.  A copy of this letter 
was not previously included in the claims file, but is 
apparently the notice of disagreement referred to in the 
April 1999 letter from the VBA to the RO.  

The issues currently in appellate status before the Board 
include whether new and material evidence has been received 
to reopen the claim with respect to whether the veteran's 
injuries sustained on May 13, 1978, were the result of his 
own willful misconduct for VA purposes and whether there was 
clear and unmistakable error in the November 1979 RO decision 
finding that the veteran's injuries sustained on May 13, 
1978, were the result of his own willful misconduct for VA 
purposes.  The record currently before the Board does not 
contain a notification, with appellate rights, to the veteran 
regarding whether or not the December 1979 letter from the 
congressman is a notice of disagreement with the November 
1979 determination.  The issue of whether the December 1979 
letter from the congressman may be recognized as a notice of 
disagreement is inextricably intertwined with the two issues 
currently in appellate status.  If it were to be concluded 
that the December 1979 letter from the congressman were a 
timely notice of disagreement, the issues currently in 
appellate status would become moot, since a de novo review of 
the record based upon the appeal of the original November 
1979 administrative decision would be required.  

In light of the above, the appeal is REMANDED to the  RO for 
the following: 

The RO should adjudicate the issue of 
whether there was a timely notice of 
disagreement filed with the November 1979 
administrative decision holding that the 
veteran's injuries sustained on May 13, 
1978, were the result of his own willful 
misconduct for VA purposes.  The veteran 
should be notified of the determination 
reached and, if the determination is 
adverse, advised of his appellate rights.  
All appropriate appellate procedures 
should be then followed.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


